FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                               November 02, 2016

  Lisa McMinn                                               Isidro R. Alaniz
  State Prosecuting Attorney                                District Attorney Webb County
  P.O. Box 13046                                            P.O. BOX 1343
  Austin, TX 78711                                          Laredo, TX 78042
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  Claudia Balli                                             Presiding Judge 49th District Court
  P.O. Box 1058                                             1110 Victoria, Ste 304
  Laredo, TX 78042                                          Laredo, TX 78042
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  David L. Reuthinger Jr.                                   Roberto Balli
  Assistant District Attorney                               P. O. Box 1058
  1110 Victoria St.                                         Laredo, TX 78042-1058
  Suite 401                                                 * DELIVERED VIA E-MAIL *
  Laredo, TX 78040
  * DELIVERED VIA E-MAIL *                                  4th Court Of Appeals Clerk
                                                            Cadena-Reeves Justice Center
  District Clerk Webb County                                300 Dolorosa, Third Floor
  P.O. Box 667                                              San Antonio, TX 78205-3037
  Laredo, TX 78040                                          * DELIVERED VIA E-MAIL *
  * DELIVERED VIA E-MAIL *

  Re: SCHUNIOR, VICTOR MANUEL JR.
  CCA No. PD-0526-15                                                                  COA No. 04-14-00347-CR
  Trial Court Case No. 2013CRM000371D1

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX
                     FILE COPY



Abel Acosta, Clerk